United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 02-1975WM
                                  _____________

United States of America,               *
                                        * On Appeal from the United
             Appellee,                  * States District Court
                                        * for the Western District
      v.                                * of Missouri.
                                        *
Roscoe A. Austin,                       * [Not To Be Published]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: December 5, 2002
                              Filed: December 27, 2002
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Roscoe A. Austin pleaded guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). Austin entered into a plea agreement in which he
agreed to be sentenced under 18 U.S.C. § 924(e) as an armed career criminal and,
with limited exceptions, waived his right to appeal his conviction and sentence. The
District Court1 sentenced Austin to the mandatory minimum of fifteen years (180
months) imprisonment and five years supervised release. On appeal, Austin’s counsel


      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738
(1967), questioning whether Austin’s prior convictions qualified as violent felonies
for enhanced sentencing under section 924(e)(2)(B).

       Because Austin in his plea agreement knowingly and intelligently waived his
right to appeal his sentence, and the exceptions are inapplicable, we enforce that
waiver. See United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2001)
(per curiam); United States v. Morrison, 171 F.3d 567, 568 (8th Cir. 1999). Having
found no nonfrivolous issues related to Austin’s conviction, see Penson v. Ohio, 488
U.S. 75, 80 (1988), we grant counsel’s motion to withdraw. We further deny Austin’s
motion for appointment of different counsel, and note that any claims of ineffective
assistance of counsel should be brought, if at all, in a 28 U.S.C. § 2255 motion, see
United States v. Cain, 134 F.3d 1345, 1352 (8th Cir. 1998).

      Appeal dismissed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-